DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation from Box 12
Response to Arguments
Applicant’s arguments, filed 04/30/2021, have been fully considered but they are not persuasive. 
Rejection of claims 1-5 and 7-11 under 35 U.S.C. 103 – Houben et al. (US Patent Application Publication 2017/0281031) in view of Arora et al. (NPL) and Stolarski et al. (US Patent Application Publication 2008/0188765)
Independent claims 1 and 7 have been amended to include labeling both activations on the anatomical map. Applicant argues that Houben does not teach or suggest identifying in the bipolar intracardiac EGM signals primary activations and secondary activations, wherein identifying the primary activations and the secondary activations in a bipolar intracardiac EGM signal among the bipolar intracardiac EGM signals comprises selecting a noise level for the bipolar intracardiac EGM signal; labeling local maxima of the bipolar intracardiac EGM signal, which are above the selected noise level, as activations; and for a given cardiac cycle, visually labeling an activation having a maximum absolute value as a primary activation, and visually labeling other activations as secondary activations both on the anatomical map. Examiner respectfully disagrees. Houben teaches identifying in the bipolar intracardiac EGM signals primary activations and secondary activations (e.g. Par. [0081], lines 6-10: Examiner considers identifying primary and secondary activations as filtering the EGM signals), wherein identifying the primary activations and the secondary activations in a bipolar intracardiac EGM signal among the bipolar intracardiac EGM signals comprises selecting a noise level for the bipolar intracardiac EGM signal (e.g. Filtering is an important aspect of electrogram processing”).
  Therefore, it would have been obvious to modify the invention of Houben with the labeling and identification of the primary and secondary activations using the maximum absolute value as taught by Arora in order to provide an electrophysiological map with easily identifiable primary and secondary activations.   
Regarding the rejections of claims 2-5 and 8-11 under 35 U.S.C. 103, the examiner maintains the rejections of claims 2-5 and 8-11 due to the reasons discussed above. No additional arguments have been provided.

/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792